Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00793-CR

                                       Mauricio BALDERAS,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-0555
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: March 27, 2013

DISMISSED

           On February 14, 2013, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175–76 (Tex. App.—San Antonio

2003, order). Appellant did not file an amended certification. The clerk’s record does not

contain a certification that shows the defendant has the right of appeal; to the contrary, the trial

court certification in the record states “this criminal case is a plea-bargain case, and the
                                                                                 04-12-00793-CR


defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed

to by the defendant; therefore, the clerk’s record supports the trial court’s certification that

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 25.2(d).


                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-